EXHIBIT 10.46

 

COMMUNITY BANCSHARES, INC.

2005 NONQUALIFIED STOCK OPTION AGREEMENT

FOR DIRECTORS

 

THIS AGREEMENT is made and entered into as of January 12, 2005, between grantor
Community Bancshares, Inc., a Delaware corporation (the “Corporation”) and
grantee, Stacey Mann (the “Grantee”).

 

WITNESSETH:

 

The Board of Directors of the Corporation (the “Board”) considers it in the best
interests of the Corporation to issue from time to time to selected grantees
options to purchase the Corporation’s stock so as to more closely align the
interests of such grantees with the interests of the Corporation’s stockholders
and to provide additional inducement for such grantees to remain in the service
of the Corporation with an increased incentive to work for its long-term
success. This Agreement establishes the terms and conditions applicable to
Grantee’s award of options.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Option. Grantee shall have the right and option to purchase on the
terms and conditions set forth herein, all or any part of an aggregate of 40,000
shares (“Option Shares”) of the $.10 par value common stock of the Corporation
(the “Common Stock”) at the purchase price of $6.81 per share (the “Option
Price”). The Option Price is 100% of the fair market value of the Common Stock
on January 12, 2005, the date of the grant of the option covered by this
Agreement.

 

2. Terms and Conditions. It is understood and agreed that the option evidenced
hereby is subject to the following terms and conditions:

 

(a) Expiration Date. The option shall expire five (5) years after the date of
grant (the “Expiration Date”). After the Expiration Date, the parties shall have
no further rights or obligations hereunder.

 

(b) Exercise of Option. The option covered by this Agreement may be exercised by
Grantee from time to time, in whole or in part, at any time prior to the
Expiration Date subject to the restrictions in Section 2(d) and Section 7.

 

(c) Method of Exercise and Payment of Purchase Price Upon Exercise. The Grantee
may elect to exercise the option by giving written notice of such election to
the Corporation, in such form as the Board may require, accompanied by payment
of the full purchase price of the Option Shares for which the election is made.
Payment of the Option Price shall be made in cash or Common Stock that was
acquired at least six (6) months prior to the exercise of the option, or a
combination thereof. To the extent permitted by applicable law, the option may
be exercised and the exercise price paid pursuant to arrangements with brokerage
firms permitted under Regulation T of the Federal Reserve Board or successor
regulations or statutes. Any federal or state tax withholding requirements can
be satisfied by shares of Common Stock acquired pursuant to the option exercise.

 

(d) Exercise Upon Termination of Affiliation with the Corporation . If the
Grantee’s affiliation in any capacity (i.e. as an employee or a director), but
not necessarily in all capacities, with the Corporation and/or its subsidiaries
is terminated for Cause (as defined below), the option shall expire on the date
of termination of Grantee’s affiliation with the Corporation. If Grantee resigns
from his or her affiliation with the Corporation and its subsidiaries under
circumstances where Cause for termination exists, the resignation will be
considered a termination for Cause and the option will expire on the date of
such resignation. Except as provided in the preceding sentences, the option may
be exercised at any time during the stated term of the option notwithstanding
the termination of Grantee’s affiliation with the Corporation due to death,
disability, retirement or other reasons.

 

3. No Rights as Shareholder or to Employment or to Directorship. No option
granted hereunder shall entitle the holder thereof to any rights as a
shareholder in the Corporation with respect to any shares to which the option
relates until such shares have been paid for in full and issued. Furthermore,
the option shall not confer upon the Grantee any rights of employment with the
Corporation or any of its subsidiaries or any rights to be a director of the
Corporation or any of its subsidiaries or affect the right of the Corporation or
its subsidiaries to terminate the affiliation of the Grantee at any time, with
or without cause.

 

4. Restrictions on Transfer of Shares and Option. Grantee hereby agrees for
himself or herself and his or her legal representative, heirs and distributees,
that if a registration statement covering the shares issuable upon exercise of
any option



--------------------------------------------------------------------------------

hereunder is not effective under the Securities Act of 1933, as amended (the
“Act”), at the time of such exercise, or if some other exemption from the
provisions of the Act is not available, then all shares of Common Stock then
received or purchased upon such exercise shall be acquired for investment, and
that the notice of exercise delivered to the Corporation shall be accompanied by
a representation in writing acceptable in scope and form to counsel to the
Corporation and signed by Grantee or Grantee’s legal representative, heirs or
distributees, as the case may be, to the effect that the shares are being
acquired in good faith for investment and not with a view to distribution
thereof. Any shares so acquired may be deemed restricted securities under Rule
144 as promulgated by the Securities and Exchange Commission under the Act, and
as the same may be amended or replaced and subject to restrictions upon sale or
other disposition. This option has not been registered under the Act or any
applicable state securities laws in reliance upon registration exemptions in the
Act and such laws. Grantee represents that Grantee is acquiring this option for
Grantee’s own account for investment and not with a view to any resale or
distribution thereof. Grantee understands and agrees that the option (in
addition to the restriction on transfer set forth in Section 6) this option may
not be sold, transferred or otherwise disposed of without registration under the
Act and applicable state securities laws except in compliance with an exemption
from such registration, the availability of which has been confirmed by an
opinion of legal counsel or other evidence satisfactory to the Corporation.

 

5. Registration of Shares. If at any time the Board shall determine that the
listing, registration or qualification of any shares subject to the option upon
any securities exchange, or under any state or federal law, or the consent or
approval of any governmental or regulatory body is necessary or desirable as a
condition of or in connection with the issuance or purchase of shares hereunder,
the option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval has been effected or obtained
free of any conditions not acceptable to the Board.

 

6. Transfer of Rights. This option is not transferable except by will or by the
laws of descent and distribution and shall be exercisable during Grantee’s
lifetime only by Grantee. After the death of Grantee, this option may be
exercised only by Grantee’s estate or by the person or persons entitled to the
option under Grantee’s will or the laws of descent and distribution, as
appropriate. In the event the option is transferred to the Grantee’s estate, the
option may be exercised by the estate only to the extent that the Grantee would
have been entitled had the option not been transferred.

 

7. Competition with Employer - Covenant Not to Compete. In consideration of the
grant by the Corporation of the option, Grantee agrees with the Corporation as
follows:

 

(a) While Grantee is affiliated with the Corporation or one or more of its
subsidiaries (hereinafter collectively referred to as the “Company”) either as
an employee or a director, Grantee will devote his or her entire time, energy
and skills to the service of the Company. Any employment shall be at the
pleasure of the board of directors of each employing corporation.

 

(b) Grantee will not, during the term of his or her affiliation (either as an
employee or director) with the Company, or for a period of two years after
termination for any reason of his or her affiliation with the Company, directly
or indirectly, either individually or as a stockholder (except for passive
investments of less than one percent of the outstanding shares), director,
officer, consultant, independent contractor, employee, agent, member or
otherwise of or through any corporation, partnership, association, joint
venture, firm, individual or otherwise (hereinafter “Firm”), or in any other
capacity:

 

(i) Carry on or engage in a business like or similar to any business engaged in
by the Company either (A) in the county in which the Grantee has primarily been
employed by the Company at the time of termination of employment or (B) within a
25-mile radius of the location where the Grantee has primarily been employed by
the Company at the time of termination of employment; or

 

(ii) Solicit or do business (like or similar to any business engaged in by the
Company) with any customer of the Company either (A) in the county in which the
Grantee has primarily been employed by the Company at the time of termination of
employment or (B) within a 25-mile radius of the location where the Grantee has
primarily been employed by the Company at the time of termination of employment;
or

 

(iii) Solicit, directly or indirectly, any employee of the Company to leave
their employment with the Company for any reason. For purposes of this
Agreement, the Company and Grantee agree that Grantee shall be deemed to have
solicited any employee in violation of this Agreement if such employee is hired
by Grantee or his or her Firm within six (6) months of Grantee’s last date of
affiliation (either as an employee or a director) with the Company.

 

If Grantee is a nonemployee director, the restrictions in (i) and (ii) above
shall apply with respect to either (A) the county in which the director resides
at the time he ceases to be a director, or (B) within a 25-mile radius of the
location where the director resides at the time he ceases to be a director.

 

2



--------------------------------------------------------------------------------

The above two-year period shall be extended by any period of time during which
Grantee is in default of the covenants contained in this Agreement.

 

(c) During the term of his or her affiliation (either as an employee or a
director) with the Company and thereafter, Grantee shall not divulge, or furnish
or make accessible to any third party, company, corporation or other
organization (including, but not limited to, customers, competitors or
governmental agencies), without the Corporation’s prior written consent, any
trade secrets, customer lists, information regarding customers, or other
confidential information concerning the Company or its business, including
without limitation, confidential methods of operation and organization, trade
secrets, confidential matters related to pricing, markups, commissions and
customer lists.

 

(d) In the event of a breach or threatened breach by Grantee of all or any part
of the provisions of subdivisions (b) or (c) of this Section 7, the Company
shall be entitled to an injunction restraining Grantee from such breach without
limiting any other rights or remedies available to the Company for such breach
or threatened breach.

 

(e) Grantee specifically recognizes and affirms that each of the covenants
contained in subdivisions (b) and (c) of this Section 7 is a material and
important term of this Agreement which has induced the Company to provide for
the award of the option granted hereunder, and Grantee further agrees that
should all or any part or application of subdivisions (b) or (c) of Section 7 of
this Agreement be held or found invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in an action between Grantee and
the Company, the Corporation shall be entitled to receive (but not obligated to
acquire) from Grantee all Common Stock held by Grantee which was obtained by
Grantee under this Agreement (including all shares obtained by virtue of any
stock dividend or distribution, recapitalization, merger, consolidation,
split-up, combination, exchange of shares, or other transaction, hereinafter
“stock dividends”) by returning to Grantee for each share received the Option
Price paid by Grantee (as adjusted for stock dividends). If Grantee has sold,
transferred, or otherwise disposed of Common Stock obtained under this Agreement
(including all shares obtained by virtue of any stock dividend), the Corporation
shall be entitled to receive from Grantee the difference between the Option
Price paid by Grantee and the fair market value of the Common Stock (including
all shares obtained by virtue of any stock dividends) on the date of sale
transfer or other disposition.

 

(f) Notwithstanding any provision to the contrary herein contained, Section 7(b)
shall not apply upon the termination of the Grantee’s affiliation with the
Corporation (either as an employee or a director) other than for Cause within
one (1) year following a Change in Control of the Corporation.

 

8. Definitions. For the purposes of this Agreement, the following term shall
have the definition set forth below:

 

(a) “Cause” means (i) any act (A) that constitutes, on the part of the Grantee,
fraud, dishonesty, a felony or gross malfeasance of duty and (B) that directly
results in a material injury to the Corporation; or (ii) a material violation of
the policies of the Corporation and/or its subsidiaries governing the conduct of
Grantee; or (iii) conduct by the Grantee in his office with the Corporation that
is grossly inappropriate and demonstrably likely to lead to material injury to
the Corporation, as determined by the Board acting reasonably and in good faith.

 

(b) “Change in Control of the Corporation” means (i) the acquisition, directly
or indirectly, by any “person” (within the meaning of Sections 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) within any
twelve-month period of securities of the Corporation representing an aggregate
of twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding securities; or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation, cease for any reason to constitute at
least a majority thereof, unless the election of each new director was approved
in advance by a vote of at least a majority of the directors then still in
office who were directors at the beginning of the period; or (iii) consummation
of a merger or consolidation or other business combination of the Corporation
with any other person, other than a merger, consolidation or business
combination which would result in the outstanding Common Stock immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into common stock of the surviving entity or a parent or affiliate
thereof) at least sixty percent (60%) of the outstanding common stock of the
Corporation or such surviving entity or parent of affiliate thereof outstanding
immediately after such merger, consolidation or business combination; or (iv) a
plan of complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets; or (v) the occurrence of any other event or circumstance which is not
covered by (i) through (iv) above which the Board determines affects control of
the Corporation and, in order to implement the purposes of this agreement,
adopts a resolution that such event or circumstance constitutes a Change in
Control for purposes of this agreement.

 

3



--------------------------------------------------------------------------------

9. Disposition of Shares. Grantee agrees to notify the Corporation promptly of
the disposition of any shares of Common Stock purchased pursuant to this option
which are disposed of within one year after transfer of such shares to Grantee,
or within two years of the date of the grant of such option. For purposes of
such notification, “disposition” shall have the meaning assigned to it in
Section 425(c) of the Code.

 

10. Adjustment of Awards. In the event of any change in corporate
capitalization, such as stock split, or a corporate transaction, such as a
merger, consolidation, separation or other distribution of stock or property of
the Corporation, any reorganization (whether or not such reorganization comes
within the definition of such term in Code Section 368) or any partial or
complete liquidation of the Corporation, such adjustment shall be made in the
number and class of and/or price of the Option Shares as may be determined to be
appropriate and equitable by the Corporation’s Board of Directors, in its sole
discretion, to prevent dilution or enlargement of the benefits or potential
benefits intended to be available under this agreement; provided that the number
of Option Shares shall always be a whole number.

 

11. Interpretation. Any question of interpretation or application of this
Agreement shall be resolved by the Corporation’s Board of Directors and its
determination shall be final and binding on the Corporation and Grantee.

 

12. Notices. All notices hereunder shall be in writing and, if to the
Corporation, shall be delivered personally to the Chairman or mailed to the
Corporation’s principal office at P.O. Box 1000, Blountsville, Alabama 35031,
addressed to the attention of the Chairman; and if to Grantee, shall be
delivered personally or mailed to him at the address for Grantee found in the
Corporation’s records. Such addresses may be changed at any time by notice from
one party to the other.

 

13. Binding Effect. This Agreement shall bind and inure to the benefit of the
parties hereto, the successors and assigns of the Corporation and the person to
whom the rights of Grantee are transferred by will or the laws of descent and
distribution.

 

14. Amendment. This Agreement may be amended from time to time by the Board, but
no such amendment shall impair the rights of the Grantee without the Grantee’s
consent.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMMUNITY BANCSHARES, INC. By:  

/s/ Patrick M. Frawley

--------------------------------------------------------------------------------

    Patrick M. Frawley     Chairman, CEO and President

 

WITNESS:    GRANTEE:

/s/ Carol Murcks

--------------------------------------------------------------------------------

  

/s/ Stacey Mann

--------------------------------------------------------------------------------

     Stacey Mann

 

4